           Case 2:17-cv-00503-HCM-LRL Document 883 Filed 05/05/20 Page 1 of 1 PageID# 40131




                                UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF VIRGINIA
                                                 NORFOLK DIVISION
                                               Tuesday, May 5, 2020
MINUTES OF PROCEEDINGS IN     via Norfolk Remote
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk:   Brandan Goodwin                                              Reporter:     Carol Naughton, OCR

    Set:       2:30 p.m.                   Started:   2:40 p.m.                Ended:    4:25 p.m.

    Case No.     2:17cv503


                 BASF Plant Science, LP
                 BASF Plant Science GMBH
                           v.
                 Commonwealth Scientific and Industrial Research Organisation (CSIRO)
                 Grains Research and Development Corporation (GRDC)
                 Nuseed Pty Ltd
                 Cargill, Inc.


    Appearances:      Nathaniel T. Connally, III, Anna K. Shaw, Ernest Yakob, Thomas B. Hunt, Nitya Anand,
    Takashi Okuda, and Arlene L. Chow for BASF. Daniel A. Zaheer and Michael K. Ng for CSIRO. Miranda
    Jones for GRDC. Lawrence M. Sung for Nuseed. Ahmed J. Davis, Daniel R. Gopenko, Christopher R. Dillon
    and Elizabeth Flanagan for Cargill.   Richard H. Ottinger and Jennifer L. Eaton for all Defendants.


    Came on for hearing on [[850] MOTION for Judgment as a Matter of Law Under Fed. R. Civ. P. 50(b) OR, in the
    Alternative, for a New Trial Pursuant to Rule 59(a) and [852] MOTION for Judgment as a Matter of Law AND A
    NEW TRIAL UNDER FED. R. CIV. P. 50(B) AND 59. Arguments of counsel. Comments of Court. For the
    reasons stated on the record, the Court DENIED the motions. As the Court’s opinion was stated on the
    record, the written opinion will set out the rationale for the ruling in more detail. Court adjourned.
